
	
		II
		110th CONGRESS
		1st Session
		S. 998
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To exempt the natural aging process in the
		  determination of the production period for distilled spirits under section 263A
		  of the Internal Revenue Code of 1986.
	
	
		1.Exemption of natural aging
			 process in determination of production period for distilled spirits under
			 Section 263A
			(a)In
			 generalSection 263A(f) of
			 the Internal Revenue Code of 1986 (relating to general exceptions) is amended
			 by adding at the end the following new paragraph:
				
					(5)Exemption of
				natural aging process in determination of production period for distilled
				spiritsFor purposes of this
				subsection, the production period for distilled spirits shall be determined
				without regard to any period allocated to the natural aging
				process.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to production periods beginning after the date of the
			 enactment of this Act.
			
